Citation Nr: 0411966	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for scar, left 
forehead.

2.  Entitlement to service connection for residuals of a head 
injury (other than a forehead scar).

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine and lumbosacral disc 
bulge.

4.  Entitlement to service connection for gastroesophageal 
reflux (GERD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for nerves.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board in November 2003 
before the undersigned Veterans Law Judge (VLJ), who is 
designated by the Chairman of The Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.

It is noted that service connection has been granted for 
scarring of the forehead as a result of in-service incident.  
Service connection has been claimed for other residuals of 
this head trauma.  The decision herein will consider the 
other claimed residuals.  Although not said, the discussion 
of service connection does not include the already service 
connected scarring.




FINDINGS OF FACT

1.  The veteran's scar manifests as barely visible, without 
deformity, and without knots, bumps, or swelling upon 
palpation.  To the extent visible, the scar is one inch in 
length.

2.  One characteristic of disfigurement of the head, face, or 
neck, is not more nearly approximated.  There is no 
tenderness objectively demonstrated.  No disfigurement is 
shown.

3.  There are entries in the service medical records (SMRs) 
of complaints, findings, and treatment for, headaches.  The 
SMRs reflect findings that the complained of headaches were 
associated with either upper respiratory infections or a 
viral syndrome.  There is one recorded history of headaches 3 
months after the head trauma.  No chronic pathology was shown 
to be attributed to the head trauma.

4.  The veteran has current disabilities of DDD, cervical 
spine, and lumbosacral disc bulge.  These disorders were not 
demonstrated during service, nor are they shown to be due to 
any in-service event or occurrence.

5.  There are entries in the SMRs of complaints, findings, 
and treatment for backache.  The SMRs reflect findings that 
the complained of backache was associated with a viral 
syndrome.  Other continuing pathology was not shown in 
service and is not shown after service to be related thereto.

6.  The veteran is diagnosed as having GERD.  SMRs do not 
reflect any entries of complaints, findings, or treatment 
for, GERD.  Service connection for headaches is not in 
effect.

7.  The SMRs do not reflect any entries of complaints, 
findings, or treatment for, hypertension.  Hypertension was 
not shown within 1 year after separation from service.  
Service connection for headaches is not in effect.

8.  The SMRs do not reflect any entries of complaints, 
findings, or treatment for, nerves.

9.  The medical evidence of record does not show chronic or 
continuous pathology associated with an in-service head 
injury to have been present during the veteran's active 
service.

10.  The medical evidence of record does not show nerve or 
nervous pathology or a nervous disorder to have been present 
during the veteran's active service.


CONCLUSIONS OF LAW

1.  The requirements for a compensable evaluation for scar, 
left forehead, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Codes (DCs) 7800-7804 (2002-2003).

2.  A head injury with chronic or continuous residuals (other 
than residual scarring) was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

3.  DDD of the cervical spine and lumbosacral disc bulge were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).

4.  GERD was not incurred in or aggravated by active service 
nor is service connection in effect for headaches.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

5.  Hypertension was not incurred in or aggravated by active 
service, it may not be presumed to have been incurred in 
service, and service connection is not in effect for 
headaches.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

6.  A nerve or nervous disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA, imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in January 2002 (letter), the RO provided 
the veteran notice of the provisions of the VCAA and VA's 
obligations thereunder, to include the duty to assist him 
with the development of his claim and how VA would meet that 
duty.  The letter informed the veteran what evidence was 
needed to support his claim for an increased rating for his 
service-connected disability and for service connection.  As 
to who would obtain what part of the evidence needed, the 
letter informed the veteran that the RO had requested his 
treatment records from the VA treatment facility where he 
obtains treatment, and requested a lay statement from his 
brother.  Further, the letter informed the veteran the RO 
would obtain any private treatment records identified by the 
veteran, including the private provider already identified, 
on the provided VA Forms 21-4142, provided the veteran 
completed, signed, and returned the forms.  The letter also 
informed the veteran that the RO would obtain a lay statement 
from his sister, if the veteran provided her mailing address.  
Thus, the letter informed the veteran that the RO would 
obtain all identified records and other information, unless 
he opted to do so himself.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records, the private treatment records 
identified, arranged for appropriate medical examinations, 
and obtained lay statements from the veteran's brother and 
sister.  All records obtained or generated have been 
associated with the claim file.  Neither the veteran or his 
representative has identified any additional information or 
record either desires obtained.  Further, in a statement 
dated in December 2003, the veteran informed the Board that, 
attached to that statement was the only other evidence he had 
to include in the claim file, and that he waived initial RO 
consideration of it.   Finally, at the Travel Board, the 
veteran informed the VLJ that VA had his permission to decide 
his appeal as soon as possible.  Transcript (T), pp. 14-16.  
There was a discussion of whether there were other additional 
pertinent records, and it was determined that there were not.

The Board finds the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. § 3.159(c) (2003).

Increased rating for scar.

Factual background.

Historically, the veteran experienced a laceration, which 
required sutures, while in active service.  He applied for 
service connection in April 1971 and, in that month, was 
granted service connection for a scar, left forehead, with a 
non-compensable evaluation.  The veteran filed his current 
claim in September 2001.  A May 2002 rating decision denied 
it and continued the non-compensable evaluation.

The February 2002 VA medical examination report reflects that 
Physical examination of the veteran's scar revealed a very 
faint, tiny hairline scar, about an inch long, across the 
left side of the forehead.  The examiner observed the scar to 
be barely visible and noted the veteran to subjectively 
complain of pain and tenderness upon palpation of the scar.  
There is no significant adhesion, ulceration, or skin 
breakdown.  The skin itself is smooth, and there is no 
evidence of elevation or depression of the scar.  Neither is 
there evidence of inflammation, edema, or keloid formation.  
There is no disfigurement.  The examiner entered a diagnosis 
of history of lacerating wound of the left side of the 
forehead, status post suturing without significant 
disfiguring scar; only a very faint, small scar.

The May 2003 VA medical examination report reflects the 
veteran reported that there is no scar, but there is a knot 
underneath the skin on the left forehead.  Physical 
examination revealed the head to be atraumatic and 
normocephalic.  The forehead essentially was within normal 
limits.  The examiner did not note any kind of scar.  Upon 
palpation, the examiner did not note any knots, swelling, or 
bumps, as reported by the veteran.  The forehead was 
symmetrical bilaterally without any deformity or 
disfigurement.  The examiner entered a diagnosis of a cut 
wound on the left forehead, currently healed without any 
apparent scar or deformity.

The veteran testified at the Travel Board that his forehead 
is tender at the site of the scar, with a knot that feels 
like wadded up tissue.  T., p. 1.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's subjective symptoms notwithstanding, the 
clinical evidence does not show the veteran to manifest the 
necessary scar symptoms for a compensable evaluation.  He 
primarily claims the scar is tender with what feels like 
wadded tissue, in the form of a knot.

Review of the record reveals that during the appeal of this 
issue the rating criteria changed effective August 30, 2002.  
The RO has evaluated the claim under both the new and the old 
criteria, and thus, the Board can do likewise.

Under the "old" criteria, disfiguring scarring of the head, 
face or neck was 0 percent disabling where slight and 10 
percent disabling where moderate.  For severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent rating was for 
assignment.  38 C.F.R. § 4.118 DC 7800 (2002).  Furthermore a 
10 percent rating could be assigned for superficial scarring 
that was poorly nourished, with repeated ulceration, or 
tender and painful on objective demonstration.  Otherwise, 
ratings could be assigned on the basis of limitation of 
function.  38 C.F.R. § 4.118 DCs 7803-7805 (2002).

Applicable "new" rating criteria provide that a superficial 
scar which is painful on examination allows for a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 
(2003).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id., Note 1.  The examiner at 
the February 2002 medical examination noted the veteran's 
subjective claim of pain, but did not note clinical 
confirmation.  Further, the medical examinations did not show 
the veteran's scar to be unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  DC 7803, Note 1.

In light of the fact that the veteran's scar is on his 
forehead, he also may be considered for a compensable 
evaluation under the characteristics of disfigurement of a 
scar of the head, face, or neck, which are: Scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  DC 7800, Note 1.

Review of the record in this case fails to provide a basis 
for a compensable rating for residual scarring of the 
forehead under either the old or the new criteria.  There is 
essentially no disfigurement reported associated with the 
residual scarring.  While the appellant has complained of 
some tenderness, it is not objectively confirmed.  There is 
no sign of a lump under the scar, nor is there any limitation 
of function shown.  In the absence of some of these pertinent 
findings, there is no basis for assigning a compensable 
rating for scarring under any applicable code.

The veteran is entitled to the benefit of any doubt as 
concerns whether his scar more nearly approximates that of a 
compensable evaluation.  38 C.F.R. § 4.3 (2003).  
Nonetheless, the evidence of record preponderates against 
him.  His scar does not more nearly approximate that of a 
compensable evaluation.  38 C.F.R. § 4.7, DCs 7800, 7803-7805 
(2002-2003).

Claims for service connection.

The veteran also filed his claims for service connection in 
September 2001.  The May 2002 rating decision also denied his 
claims for service connection.

DDD of the cervical spine and lumbosacral disc bulge.

Factual Background

An October 1970 entry in the SMRs reflects the veteran 
presented with a complaint of the flu.  The examiner noted 
the veteran to have myalgia with back and arm pain and upper 
respiratory symptoms.  The examiner entered an assessment of 
viral syndrome and bronchitis.

A November 1970 entry in the SMRs reflects the veteran 
presented with a complaint of pain, back, arm, and chest, and 
an upper respiratory infection.  The examiner noted the 
veteran's symptoms to be essentially a continuation of his 
symptoms noted in October 1970.  The examiner noted "now 
rhinitis."  The examiner admitted him for inpatient 
treatment.  Entries of the next three days reflect marked and 
continuous improvement.  A chest x-ray was interpreted as 
showing clearing of pneumonia infiltrate.

The veteran's February 1971 Report of Medical History done in 
association with his physical examination at separation 
reflects that he denied back trouble of any kind.  Further, 
February 1971 Report of Medical Examination at separation 
reflects that the veteran's spine and musculoskeletal system 
was rated as normal.

The veteran testified at the Travel Board that he injured his 
back during basic training in a drill, which required him to 
carry a much heavier fellow trainee on his shoulders.  He 
related that he did not report it or seek treatment, for he 
was concerned with maintaining a good impression with his 
drill instructor.  He related that, although his post-service 
records don't reflect that he sought treatment service before 
1974, he is convinced he sought chiropractic treatment for 
his back problems in 1972.  T., pp. 7-8, 12.

J.L.T., DC, in a letter dated in December 2003, relates that 
the veteran reported to him that he was treated by his, Dr. 
T's, father in the late 1970s and early 1980s.  Dr. T advised 
that he was unable to locate any of the records associated 
with his father's treatment of the veteran.  Dr. T treated 
the veteran in 2000 and 2003 for cervical and dorsal spine-
related symptoms.  Dr. T provided a July 2000 cervical spine 
x-ray report, which reflects encroachment of the 
neuroforamina between C2-C3 and C3-C4 and osteoarthritis of 
C3-C5.  Dr. T opined that the veteran's spine related 
symptoms are chronic in nature.  He offered no opinion on the 
etiology of the veteran's spine related symptoms.

The veteran submitted medical records which cover the period 
December 1982 to March 2001.  Some of the entries reflect 
that the records were maintained as part of the veteran's 
employment.  An entry dated in December 1985 reflects, "talk 
about back problems" without any further information.  An 
entry dated in July 1990 reflects that the veteran injured 
his low back.  He was prescribed pain medication.  An August 
1991 CT scan of the veteran's back reflects an impression of 
generalized bulging disc at level L4-L5 and degenerative disc 
at L5-S1 without focal disc herniation.

The veteran's brother relates that he lives in close 
proximity to the veteran.  He further relates that he 
remembers the veteran was hurt in the Army while stationed in 
Korea, and that he has had bad headaches and severe back pain 
ever since.  The veteran's brother does not state how he 
gained knowledge of these reported symptoms.  He also shared 
that, due to his health, he no longer can remember dates.  
The veteran's sister also states that he injured his back in 
basic training, but she gives no source of her knowledge or 
information.
Analysis.
Service connection may be established for disability 
resulting from injury or disease incurred in wartime service.  
38 U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2003).

The evidence of record shows the veteran's back 
symptomatology to have manifested after his discharge from 
active service.  As set forth above, the entries in the SMRs 
related to back pain reflect that the treating examiners 
entered assessments which associated back pain with a viral 
syndrome.  There are no entries of assessments or diagnoses 
of spine or other musculoskeletal symptomatology.  Further, 
the Board is not at liberty to ignore the private treatment 
entries which reflect a low back injury in July 1990, 
complaints of back pain in August 1991, and the August 1991 
CT scan which reveals a bulged disc at L4-L5 and degeneration 
at L5-S1.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor or service connection and that against are 
roughly in balance.  38 C.F.R. § 3.102 (2003).  In this case, 
however, the evidence preponderates against the granting of 
service connection.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Head injury residuals.

Factual background.

The veteran testified that, while in service, someone struck 
him in the head with a thrown object while he was asleep.  As 
noted above, he relates that the site of his scar, forehead, 
is tender.  Further, the veteran related that he experiences 
frequent headaches which start at the scar site and radiate 
to the back of his skull.  He relates that they occur from 
one to three times a week, and he has experienced them ever 
since his head injury in service.  T., pp. 1-3.

The SMRs reflect the veteran was injured in May 1970 while 
asleep.  The injury was a laceration, with swelling and 
without loss of consciousness.  The laceration was sutured 
and ice applied.  A May 1970 entry a couple of days later 
reflects the laceration as ok and that a small herniation 
above the laceration was evacuated.  A June 1970 entry 
reflects the suture was removed.

An August 1970 entry in the SMRs reflects the veteran still 
complained of headaches since being struck in the head.  The 
veteran reported that he felt a sensation like bugs crawling 
under the skin and occasional sharp, burning pain at the site 
where he was struck.  He described his burning sensation on 
that date as extending from the start of his hairline back 
towards the occiput on the left side.  He denied any 
associated visual or auditory complaint.  Physical 
examination revealed a well healed scar, with what appeared 
to be a subcutaneous mass of granulation tissue.  The 
examiner noted that when the mass is touched, the veteran 
complains that it triggered the burning sensation.  The 
examiner recommended an appointment with surgery to revise 
the scar.

A Surgery Consultation of the same day reflects an entry of 
scar with granuloma left forehead, which was excised under 
local anesthetic.  No foreign body found, and the wound was 
sutured.  The sutures were removed approximately two weeks 
later in September 1970.

The February 1971 Report of Medical Examination at separation 
rated the veteran's neurologic area as normal.  No complaints 
of headaches were recorded at the time of the examination for 
separation from service.

The veteran's private treatment records reflect a November 
1988 entry of complaints of legs tingling and headache for 
two days and dizzy.  His blood pressure was recorded as 
140/100.  A February 1990 entry reflects complaints of nausea 
and headache and an assessment of upper respiratory 
infection.  An August 2000 entry reflects a complaint of 
nagging headache, and the veteran is described as flushed 
face.  His blood pressure was recorded as 160/100.  The 
examiner noted the veteran to have had hypertension off and 
on during the prior three or four months.

A February 2001 VA treatment entry reflects the veteran 
presented with complaints that his chronic headaches had 
worsened over the prior three months.  Physical examination 
revealed pupils equal in reactive to light, fundi discs 
sharp, face is symmetrical, pupils are reactive to light, and 
a tender area above left eye.  An assessment of atypical 
headaches and hypertension was entered.

A May 2001 VA treatment entry reflects the veteran's 
screening for primary care of his illnesses, to include 
chronic headaches, DDD of cervical spine, hypertension, and 
allergic rhinitis.  The veteran reported headaches start at 
base of neck and go to frontal area.  They are a constant 
ache, dull in nature.  He denied nausea or vomiting, and no 
photo or phonophobia, aura, dizziness, vertigo, speech 
disturbances, weakness, tingling, or numbness, are associated 
with the headaches.  The examiner entered an assessment of 
headaches, tension, probably in part related to DDD of the 
cervical spine, and probably mixed tension headache with 
component of rebound headache and neuralgia over left frontal 
area.

The May 2003 VA medical examination report reflects the 
veteran reported that his main problem secondary to his scar 
has been chronic intermittent headaches since he was in 
service, every three to four days, which are relieved by 
taking ibuprofen.  Physical examiner revealed the veteran's 
neurological examination to be completely normal, without any 
focal motor or sensory deficits.  His cranal nerves were 
grossly intact from II to XII, and cerebellar functions were 
unremarkable.  The veteran did not exhibit apparent ataxia or 
abnormal movement, and Romberg sign was negative.  The 
examiner noted that a previous CT scan of the head to 
evaluate chronic headaches was unremarkable, without any 
evidence of mass effect or anything suspicious of intra-
cranial hemorrhage or subdural hematomas.  The examiner 
entered a diagnosis of chronic headache.


Analysis.

The legal standard for service connection is set forth above 
in the Analysis portion of the veteran's spine related claim.  
There is one entry in the SMRs concerning headaches 3 months 
after in-service head trauma.  It is noted that there was 
some scar revision, and thereafter, no chronic or continuing 
complaints are recorded.  The SMRs do not reflect any 
continuing headaches or other pathology to have been 
associated with the veteran's head laceration.  Further, the 
SMRs do not reflect any entries of complaints by the veteran 
after the August 1970 surgical procedure to revise the scar.  
The veteran's current VA providers assess his headaches as 
associated with his cervical spine symptoms and tension.  The 
statements of the veteran's brother and sister relate only to 
the fact that the veteran has headaches.  They are ambiguous 
as to their time relationship to the veteran's service, and 
they do not state how they came by their information.  There 
is nothing to suggest clinically that currently noted 
headaches are related to service or any occurrence of event 
therein.

The evidence preponderates against the granting of service 
connection.  38 C.F.R. §§ 3.102, 3.303 (2003).

Hypertension and GERD claims.

Factual background.

The veteran makes no claim that his hypertension or GERD 
manifested while he was in active service or within one year 
thereafter.  He asserts that his hypertension and GERD are 
secondary to his headaches and back pain.  The veteran states 
that the nerves from the headaches trigger his upset stomach.  
He also related that he was diagnosed with hypertension in 
2001.  T., pp. 9-11.

There are no entries in the SMRs associated with either 
hypertension or GERD.  The February 1991 Report of Medical 
Examination at separation rated the veteran as normal in all 
areas, except for identifying body marks, scars, or tattoos.  
His blood pressure at separation was recorded as 126/80.
Analysis.

The legal standard for service connection is set forth above 
in the Analysis portion of the veteran's spine related claim.  
Further, A disability which is proximately due to or the 
result of a service-connected injury or disease shall be 
service connected.  38 C.F.R. § 3.310 (2002).  A disability 
which is aggravated by a service connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The medical evidence of record does not show the veteran to 
have neurological or other service-connected symptomatology 
with which the veteran's hypertension may be associated.  The 
veteran associates his hypertension with his headaches, which 
he believes are caused by his service-connected scar.  First, 
there is no showing that he has any medical training, and in 
repeated cases the Courts have held that laypersons are not 
qualified to render medical opinions, and such are entitled 
to no weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 
4 Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Further, the VA treatment records 
reflect the VA provider's assessment that the veteran's 
headaches are a component of tension and his non-service-
connected DDD of the cervical spine.  There is nothing to 
associate the blood pressure problems with the scar, and 
headaches are not service connected so do not provide a basis 
for secondary service connection.  Moreover, hypertension was 
first clinically established more than 1 year following 
separation from service.

As concerns the veteran's GERD, there are no entries in his 
SMRs related to GERD.  Such symptomatology was not manifested 
until decades after his active service.  Further there is no 
medical evidence which shows it to be related to his service-
connected scar.  As noted, headaches are not service 
connected.

Therefore, the evidence preponderates against the granting of 
service connection for hypertension and GERD.  38 C.F.R. 
§ 3.102, 3.303, 3.310 (2003).


Nerves.

Factual background.

The veteran associates his "nerves" with his back disorder.  
He stated that when his back starts hurting, he gets nervous 
and it upsets his stomach.  He further relates that this, 
too, is caused by his headaches.  He notes that no doctor has 
ever told him this.  T., pp. 9-11.  There is no medical 
evidence to show that the veteran has a nerve or nervous 
disorder.

The SMRs contain no entries associated with nerves or a 
nervous disorder.  The February 1971 Report of Medical 
Examination at separation reflects that the veteran's 
psychiatric area was rated as normal.  There is no current 
evidence of a disorder manifested by "nerves" nor is there 
an acquired psychiatric disorder demonstrated that is related 
to service.

Analysis.

The legal standard for service connection is set forth above 
in the Analysis portion of the veteran's spine related claim.  
Part of the legal standard for showing service connection is 
that there be a current disability.  As noted, there is no 
medical evidence that the veteran has any type nerve 
disorder.  Therefore, there is no basis on which to grant 
service connection.  38 C.F.R. § 3.303 (2003); Degmetich v. 
Brown, 104 F. 3d 1328.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable evaluation for scar, left 
forehead, is denied.

Entitlement to service connection for residuals of a head 
injury (other than residual scarring) is denied.

Entitlement to service connection for DDD of the cervical 
spine and lumbosacral disc bulge is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for nerves is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



